Citation Nr: 0318796	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  97-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disease and 
hypertension.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for multiple joint 
disabilities, to include a bilateral knee disability and 
rheumatoid arthritis of multiple joints, osteoarthritis of 
the lumbar spine, and a right ankle disability. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On September 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for heart disease and 
hypertension, sinusitis, rheumatoid 
arthritis and other joint problems during 
the period of February 1999 to present.  
Obtain records from each health care 
provider the appellant identifies.

2.  The record indicates that the veteran 
was treated for his heart problems, sinus 
problems, and multiple joint problems by 
Maurice W. Payne, D.O., Payne and Rice 
Clinic, Inc., 116 S. W. Second, Checotah, 
OK 74426; C. Joseph Chouteau, M.D., 
Family Care Specialists, Inc., P.C., 601 
East Thirteenth Street, Suite C, Grove, 
OK 74344; and David L. Kyger, M.D., 211 
South 36th Street, Muskogee, OK 74401.  
Make arrangements to obtain all medical 
records these health care providers have 
regarding the veteran.

3.  After obtaining additional medical 
records to the extent possible, make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examination(s): 
a cardiac examination of his heart and 
hypertension; a medical examination of 
his sinuses; and an orthopedic 
examination of his joints, to include his 
knees, hands, feet, ankles, and lumbar 
spine.  Send the claims folder to the 
examiner(s) for review; the examiner(s) 
must indicate whether the claims folder 
was reviewed.  The examiner(s) must 
express an opinion as to whether it is as 
likely as not (50 percent or greater 
likelihood) that the veteran's 
disabilities were incurred in or 
aggravated by his period of active 
service.  By aggravation, the Board means 
a permanent increase or worsening of the 
underlying condition in a pre-existing 
disability that was not due to the 
natural progression.  In making this 
determination, the examiner(s) should 
consider the veteran's service medical 
records; the February 1999 VA heart 
examination; the February 1999 VA nose, 
sinus, larynx, and pharynx (NSLP) 
examination; the veteran's November 1999 
statement regarding his symptomatology 
during and after service; the private 
medical statements dated in December 1999 
from Drs. Payne, Chouteau, and Kyger; and 
the August 2002 statement from Dr. 
Forristall.  If the examiner(s) are 
unable to provide the requisite opinions 
without resorting to speculation, it 
should be so stated.  A complete 
rationale for any opinion expressed 
should be provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





